Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1-20 are pending.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 04/02/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.  

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,983,944 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims perform the same function but with a broader scope.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

The table below illustrates the similarities (bolded) in claim language (Please note that as both the instant application and the Patent claim similar subject matter, and for the interest of time and clarity, the examiner is selecting one of the independent claims from the instant application and one of the independent claims of the Patented application for the instant double patenting rejection.

Instant application
U.S. Patent No. 10,983,944 B2
Claim 1. An apparatus, comprising: 

a first device having a clock signal and configured to communicate, via a data bus, with a second device configured to assert a data strobe signal and a plurality of data bit signals on the data bus, wherein the first device includes: 

a control circuit configured, during a training phase, to determine relative timing between the clock signal, the plurality of data bit signals, and the data strobe signal, including by: 

determining, using a first set of sampling operations, a first timing relationship of the plurality of data bit signals relative to the data strobe signal; 

determining, using a second set of sampling operations, a second timing relationship of the plurality of data bit signals and the data strobe signal relative to the clock signal; and 

redetermine, using a third set of sampling operations, the first timing relationship of the plurality of data bit signals relative to the data strobe signal; and 

wherein the control circuit is configured, during an operational phase, to use delays based on the redetermined first timing relationship and second timing relationship to sample data from the second device on the data bus.

Claim 1. An apparatus, comprising: 

a first device having a clock signal and configured to communicate, via a data bus, with a second device configured to assert a data strobe signal and a plurality of data bit signals on the data bus, wherein the first device includes: 

a control circuit configured, during a training phase, to determine relative timing between the clock signal, the plurality of data bit signals, and the data strobe signal, including by: 

determining, using a first set of sampling operations, a first timing relationship, including a plurality of data skew values, wherein individual ones of the plurality of data skew values are determined based on comparisons of respective data bit signals of the plurality of data bit signals to the data strobe signal; and 

determining, using a second set of sampling operations, a second timing relationship of the plurality of data bit signals and the data strobe signal relative to the clock signal; 

wherein the control circuit is configured, during an operational phase, to use delays based on the first and second timing relationships to sample data from the second device on the data bus.


Claim 2. The apparatus of claim 1, wherein the control circuit is further configured to: 

during the training phase, redetermine, using the delays based on the first and second timing relationships for a third set of sampling operations, the first timing relationship of the plurality of data bit signals relative to the data strobe signal; and 

during the operational phase, use delays based on the redetermined first timing relationship and the second timing relationship to sample data from the second device on the data bus.


	Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 9 of U.S. Patent No. 10,983,944 B2.

Allowable Subject Matter
6.	Claims 2-7 and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “wherein the truncation information comprises a predetermined number of bits”, in combination with other recited limitations in dependent claim 9.

7. 	Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “a control circuit configured, while performing a training operation to set delay values for the first and second sets of delay circuits, to: determine a first set of results from a first set of sampling operations that use the plurality of data bit signals and the data strobe signal; set a first group of delay values for the first set of delay circuits using the first set of results; determine a second set of results from a second set of sampling operations that use the plurality of data bit signals, the data strobe signal, and a clock signal included in the system; and set a second group of delay values for the second set of delay circuits using the second set of results; and wherein the control circuit is further configured, subsequent to an end of the training operation, to use the first and second sets of delay circuits to sample, based on the data strobe signal, the plurality of data bit signals on the data bus”, in combination with other recited limitations in independent claim 15.
Dependent claim 16-20 would be allowable based on their dependency of independent claim 15.

Related Prior Art
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. Kim (US Pub. No. 2014/0355370 A1 hereinafter “Kim”) discloses a semiconductor system includes a plurality of memory chips. Each of the memory chips includes an oscillator suitable for generating a periodic wave in a self refresh mode, and a delay unit suitable for delaying the periodic wave to generate a refresh pulse and for setting a delay value based on a corresponding chip identification.
		
Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c). 
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 2707754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
 
/Dayton Lewis-Taylor/ 
Examiner, Art Unit 2181